Citation Nr: 1455510	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  11-20 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a bilateral wrist disability.

3.  Entitlement to service connection for a right thumb disability.

4.  Entitlement to service connection for a bilateral eye disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to May 1988; he also had a period of active duty as a Reserve Member from September 1976 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In July 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a traumatic brain injury, residual burns to right hand, and a skin condition of the face have been raised by the record in a January 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


The issues of entitlement to service connection for a bilateral wrist disability, a right thumb disability, a bilateral eye disability, a right knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A chronic cervical spine disability was not manifested during service and is not shown to be related to active service; arthritis was not manifested within a year of separation from service.


CONCLUSION OF LAW

A chronic cervical spine disability was not incurred in or aggravated by service; cervical spine arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2009, June 2009, and November 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in July 2011. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Only very few of the Veteran's service treatment records are available.  In cases where the Veteran's service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also a heightened obligation to assist the claimant in the development of his case.  Id.  

There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

The Board notes that the Veteran testified in July 2014 that he injured his cervical spine during active service in multiple jeep accidents.  He also testified that at service discharge he noted recurrent back pain and indicated that this also included neck pain.  Service treatment records do include a February 1988 Report of Medical History completed by the Veteran in conjunction with his separation examination in which he reported having, at some point in time, recurrent back pain.  As noted above, there are very few service treatment records; however, the record includes post-service medical evidence which contradicts such in-service cervical spine injuries.  The file contains VA treatment records dated prior to the date the Veteran filed his claim for compensation.  These records indicate neck, left shoulder, and arm pain since a motor vehicle accident in March 2007.  In fact, a May 2008 Primary Care Physician Outpatient Note states that the Veteran did not have any neck problems prior to motor vehicle accident March 11, 2007.  Further, on the clinical examination for separation from service, the Veteran's neck and spine were evaluated as normal.  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic cervical spine disorder during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  However, the first showing of cervical spine arthritis was not until 2008, 20 years after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Although the Veteran reports continuity of post-service cervical spine pain, the Board finds his allegations to be of limited probative value. The file contains VA treatment records dated prior to the date the Veteran filed his claim for compensation.  As noted above, these records indicate that the Veteran did not have any neck problems prior to his March 2007 motor vehicle accident.  In addition, a November 2009 Emergency Department Note indicates that the Veteran complained of chronic neck pain for three years.  Thus, in light of the lack of any relevant history for cervical spine problems reported between the Veteran's discharge from service in May 1988 and 2008, service connection is not warranted under 38 C.F.R. § 3.303(b). 

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service. 38 C.F.R. § 3.303(d). To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the appellant clearly has a current cervical spine disability.  MRI of the cervical spine in January 2008 showed cervical spondylosis and disc degenerative disease; abnormal cord signal at C6-7, suggestive of cord edema versus myelomalacia, secondary to congenital canal stenosis and partially calcified posterior disc herniation, lateralizing towards the left side; right foraminal disc herniation at C5-6 with compromise of the existing right C6 nerve root and deformity of the cord along its right ventrolateral aspect with abnormal high signal secondary to edema or myelomalacia; compromise of the right and left C7 nerve roots due to severe foraminal stenosis; and multiple central canal stenosis at C3-4 through C6-7.

The remaining question, therefore, is whether there is medical evidence of a relationship between the current disabilities and military service.  No medical professional, however, has ever related a cervical spine condition to the Veteran's military service.  

The Veteran underwent VA examination in February 2010.  After review of the claims file and physical examination of and interview with the Veteran, the examiner diagnosed degenerative disc disease, cervical spine, multiple levels, with cord deformity and foraminal narrowing, bilateral upper extremity radiculopathy observed, with no signs of myelopathy.  The examiner stated that the cervical spine demonstrated multiple findings; however, these were less likely than not related to service as although there were findings of back pain, there were no clear signs of neck pain during his military stay.  The examiner opined that it was likely that the current findings were secondary to his rather severe injury in 2007 and less likely related to his military history.  The examiner explained that the record support this, with changes in health, job status, and pain complaints and treatment first noted following the motor vehicle injury in 2007.

It is noted that the appellant has never claimed that a cervical spine disorder was related to any incident of combat.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of these problems until 20 years after service. 

Thus, the record is absent evidence of any chronic cervical spine problems during service, evidence of cervical spine arthritis within a year following service, credible evidence of continuity of symptomatology, and medical evidence of a nexus between service and currently diagnosed cervical spine disorders.

The Veteran contends that his cervical spine disorders are related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application. 


ORDER

Entitlement to service connection for a cervical spine disability is denied.


REMAND

With respect to the Veteran's eye disabilities, he testified in July 2014 that he was hospitalized while in service when an artillery simulator blew up in his face and temporarily blinded him.  Although the National Personnel Records Center has responded that all service treatment records have been sent, the clinical records of hospital treatment are indexed and stored differently than service treatment records.  As such, the Veteran should be provided an opportunity to provide the approximate date of hospitalization as well as the name and location of the hospital.  Thereafter, a search for the records of the hospital that he reports treatment at for eye injury should be obtained.

With respect to the Veteran's wrists, right thumb, and right knee disabilities, the Veteran testified that he broke his right wrist and not his left wrist at age 17, and that he fractured his right and left wrists several times during service and casted.  In addition, the Veteran stated that he broke both his thumbs and had his hands casted when his thumbs were injured between the spokes of a steering while he was driving over a tree.  Further, the Veteran testified that he injured his right knee in a jeep accident.  

The service treatment records only include Reports of Medical History and Examination upon entrance and separation.  The record reflects that VA attempted on multiple occasions to obtain the Veteran's complete service treatment records.  A formal finding on the unavailability of complete service treatment records was issued in January 2010; however, it does not appear that the Veteran's personnel file was requested.  As the Board has a heightened duty to assist in the instant matter, a remand is necessary to inquire as to the availability of this file.     

With respect to a TDIU, the Veteran advised that he was receiving Social Security Disability benefits.  The Statement of the Case issued in July 2011 notes record indicates that the RO received a negative Social Security Administration Disability inquiry.  There is no indication, however, in the record that any additional attempts to obtain such records would be futile.  As such, an additional attempt to obtain SSA records should be made.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide information regarding any in-service hospitalizations for treatment for his eyes, wrists, right thumb, and right knee.  After such information has been received, appropriate efforts should be made to obtain inpatient clinical records pertaining to treatment the Veteran reportedly received.  All efforts to obtain these records should be fully documented.
    
2.  The Veteran should be requested to indicate if he has received any post-service VA or non-VA medical treatment for his eyes, wrists, right thumb, and right knee that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained.  

3.  A copy of the Veteran's service personnel records should be requested.  All efforts to obtain these records should be fully documented.

4.  Medical and adjudication records from SSA should be requested. All efforts to obtain these records should be fully documented.  If they are determined to be unavailable, that should be documented in the claims folder.

5.  If, after all due diligence, it is determined that any of the above requested records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

6.  After the above has been accomplished, the Veteran should be scheduled for a VA eye examination performed by an ophthalmologist to determine current eye  diagnoses and their likely etiology.  The ophthalmologist is to be provided access to VBMS.  The examiner must specify in the report that VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  
  
Based on examination findings, medical principles, and historical records, including available service treatment records, the ophthalmologist should respond to the following:

(a) What are the Veteran's current diagnoses pertaining to each eye?

(b) For each diagnosed eye disorder, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder had its onset during or is otherwise related to any event in the Veteran's active duty service.  Please explain why or why not.

(c) For each diagnosed eye disorder, does the evidence of record clearly and unmistakably show that the disorder existed prior to the Veteran's entrance into active duty?  If so, what evidence supports that conclusion?

(d) With respect to any such eye disorder that the examiner finds existed prior to the Veteran's entrance into active duty, is there clear and unmistakable evidence that the disorder was not aggravated during active service?  The term "aggravation" means an increase in disability during active service beyond the natural progress of the preexisting condition.  If so, what evidence supports that conclusion?

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, lay statements, and assertions.  

7.  The case should be reviewed on the basis of the additional evidence.  If additional examinations are needed, they should be conducted.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


